DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 9, 12 and 19 are amended.
Claims 20 is new.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2016/0169707 A1) in view of Ausserlechner (US 2015/0285661 A1).

In claim 1, Hirota discloses an apparatus (Fig. 3), comprising: first magnetic field sensor elements (Fig. 3, 10, R11-R14) arranged uniformly about an axis of rotation in a z-direction (See Fig. 1 10), of a magnetic field orientation-influencing test object (Fig. 15 103), and each of which are sensitive to magnetic field components in the z-direction (Par. 215), the first magnetic field sensor elements including at least three first magnetic field sensor elements (Fig. Fig. 3 R11-14); second magnetic field sensor elements (Fig. 3, 20, R21-R24) are arranged uniformly about the axis of rotation and each of which are sensitive to magnetic field components in an xy-plane (Par. 210), the second magnetic field sensor elements including at least three second magnetic field sensor elements (Fig.3 R21-24); and a device for a rotation angle of the magnetic field orientation-influencing test object (Par. 221) based on: a first combination signal  (Fig. 3, E11), a second combination signal (Fig. 3, E12), a third combination signal (Fig. 3, E21), and a fourth combination (Fig. 3, E22).
Hirota does not explicitly disclose around the axis of rotation; a difference between at least two first measurement signals associated with the first magnetic field sensor elements; a difference between at least two second measurement signals associated with the first magnetic field sensor elements a difference between at least two third measurement signals associated with the second magnetic field sensor elements,  a difference between at least two third measurement signals associated with the second magnetic field sensor elements; second magnetic field sensor elements are arranged uniformly about the axis of rotation (Emphasis added).
Hirota does teach a multiple differences between post computation signals that are based on the magnetic field sensor elements (Par. 23-25, 34), as well as the difference between signals (Par. 102-105) based on the magnetic field sensor elements.
Ausserlechner teaches magnetic field sensor elements arranged uniformly around the axis of rotation (See Fig. 1A); second magnetic field sensor elements (Fig. 1A 108b) are arranged uniformly around the axis of rotation and each of which are sensitive to magnetic field components in an xy-plane (See Fig. 1A/B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that a difference between at least two first measurement signals associated with the first magnetic field sensor elements; a difference between at least two second measurement signals associated with the first magnetic field sensor elements a difference between at least two third measurement signals associated with the second magnetic field sensor elements,  a difference between at least two third measurement signals associated with the second magnetic field sensor elements based on the teachings of Hirota in order to correct for the error component (Hirota Par. 98) thus leading to a more accurate system. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have magnetic field sensor elements arranged uniformly around the axis of rotation, the second magnetic field sensor elements are arranged uniformly around the axis of rotation as taught by Ausserlechner in order to optimized geometrical layout of a magneto-resistive angle sensor (Ausserlechner Par. 17), thus leading to a more efficient system. 

In claim 2, Hirota further discloses wherein the device ascertaining the rotation angle is further configured to ascertain a displacement of the axis of rotation from a zero position based on the first combination signal, the second combination signal, the third combination signal, and the fourth combination (Par. 212 and 222).

In claim 3, Hirota does not explicitly disclose wherein each of the first combination signal, the second combination signal, the third combination signal, and the fourth combination signal is able to be modeled by a respective Fourier series for the rotation angle and wherein Fourier coefficients of each of the Fourier series are respectively able to be modeled by Taylor series for a displacement of the axis of rotation from a zero position and wherein the device for ascertaining the rotation angle is configured to additionally determine the rotation angle based on predefined Taylor coefficients of the Taylor series.
Ausserlechner teaches the combinations signal is able to be modeled by a respective Fourier series for the rotation angle and wherein Fourier coefficients of each of the Fourier series (Par. 43) are respectively able to be modeled by Taylor series for a displacement of the axis of rotation from a zero position and wherein the device for ascertaining the rotation angle is configured to additionally determine the rotation angle based on predefined Taylor coefficients of the Taylor series (Par. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that each of the first combination signal, the second combination signal, the third combination signal, and the fourth combination signal is able to be modeled by a respective Fourier series for the rotation angle and wherein Fourier coefficients of each of the Fourier series are respectively able to be modeled by Taylor series for a displacement of the axis of rotation from a zero position and wherein the device for ascertaining the rotation angle is configured to additionally determine the rotation angle based on predefined Taylor coefficients of the Taylor series based on the teachings of Ausserlechner in the system of Hirota in order to optimized geometrical layout of a magneto-resistive angle sensor (Ausserlechner Par. 17), thus leading to a more efficient system.

In claim 4, Hirota discloses wherein the first magnetic field sensor elements have lateral Hall sensor elements (See Fig. 3, 5) and the second magnetic field sensor elements have vertical Hall sensor elements (See Fig. 1, 5).

In claim 5, Hirota does not explicitly disclose wherein the magnetic field orientation-influencing test object comprises a shaft, extending in the z-direction, with a magnet mounted to an end of shaft.
Ausserlechner teaches wherein the magnetic field orientation-influencing test object comprises a shaft, extending in the z-direction, with a magnet mounted to an end of shaft (Fig. 1B 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that the magnetic field orientation-influencing test object comprises a shaft, extending in the z-direction, with a magnet mounted to an end of shaft based on the teachings of Ausserlechner in the system of Hirota in order to optimized geometrical layout of a magneto-resistive angle sensor (Ausserlechner Par. 17), thus leading to a more efficient system.

In claim 6, Hirota does not explicitly disclose symmetrically with an angular spacing of 360°/N about the axis of rotation and N second magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 360°/N about the axis of rotation.
Ausserlechner teaches symmetrically with an angular spacing of 360°/N about the axis of rotation and N second magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 360°/N about the axis of rotation  (Fig. 1A 360/N).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that symmetrically with an angular spacing of 360°/N about the axis of rotation and N second magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 360°/N about the axis of rotation based on the teachings of Ausserlechner in the system of Hirota in order to optimized geometrical layout of a magneto-resistive angle sensor (Ausserlechner Par. 17), thus leading to a more efficient system.

In claim 7, Hirota discloses wherein four first magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 90° about the axis of rotation (Par. 119) and wherein the first combination signal corresponds to a first difference between two measurement signals of first magnetic field sensor elements lying opposite one another at an angle of 180° and the second combination signal corresponds to a second difference of two measurement signals of the other first magnetic field sensor elements lying opposite one another at an angle of 180° (Par. 119-123), wherein four second magnetic field sensor elements are arranged with an angular spacing of 90° about the axis of rotation and wherein the third combination signal corresponds to a first difference between two measurement signals of second magnetic field sensor elements lying opposite one another at an angle of 180° and the fourth combination signal corresponds to a second difference of two measurement signals of the other second magnetic field sensor elements lying opposite one another at an angle of 180° (Par. 119-125).

In claim 8, Hirota does not explicitly disclose wherein three first magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 120° about the axis of rotation and wherein the first combination signal corresponds to a first combination of three weighted measurement signals of first magnetic field sensor elements spaced apart from one another at an angle of 120° and the second combination signal corresponds to a second combination of three weighted measurement signals of the first magnetic field sensor elements, wherein three second magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 120° about the axis of rotation and wherein the third combination signal corresponds to a first combination of three weighted measurement signals of second magnetic field sensor elements spaced apart from one another at an angle of 120° and the fourth combination signal to a difference of three weighted measurement signals of the second magnetic field sensor elements.
Ausserlechner teaches wherein three first magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 120° about the axis of rotation (Par. 36) and wherein the first combination signal corresponds to a first combination of three weighted measurement signals of first magnetic field sensor elements spaced apart from one another at an angle of 120° (Par. 36-38, 70-74, 116-119) and the second combination signal corresponds to a second combination of three weighted measurement signals of the first magnetic field sensor elements, wherein three second magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 120° about the axis of rotation and wherein the third combination signal corresponds to a first combination of three weighted measurement signals of second magnetic field sensor elements spaced apart from one another at an angle of 120° (Par. 36-38, 70-74, 116-119) and the fourth combination signal to a difference of three weighted measurement signals of the second magnetic field sensor elements (Par. 36-38, 70-74, 116-119).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein three first magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 120° about the axis of rotation and wherein the first combination signal corresponds to a first combination of three weighted measurement signals of first magnetic field sensor elements spaced apart from one another at an angle of 120° and the second combination signal corresponds to a second combination of three weighted measurement signals of the first magnetic field sensor elements, wherein three second magnetic field sensor elements are arranged nominally symmetrically with an angular spacing of 120° about the axis of rotation and wherein the third combination signal corresponds to a first combination of three weighted measurement signals of second magnetic field sensor elements spaced apart from one another at an angle of 120° and the fourth combination signal to a difference of three weighted measurement signals of the second magnetic field sensor elements based on the teachings of Ausserlechner in the system of Hirota in order to optimized geometrical layout of a magneto-resistive angle sensor (Ausserlechner Par. 17), thus leading to a more efficient system.

	In claim 9, Hirota does not explicitly disclose:

    PNG
    media_image1.png
    205
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    750
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    170
    735
    media_image3.png
    Greyscale

However, Ausserlechner teaches modeling using Fourier transforms on all the signals to equate the angular position of the magnet as the arctan 2 of real and imaginary parts of the fundamental harmonic (Par. 43) and expanding the magnetic field using Taylor series to compute the error propagation (Par 57, See E.Q. in Par. 147-148). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to:


    PNG
    media_image1.png
    205
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    750
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    170
    735
    media_image3.png
    Greyscale

based on the teachings of Ausserlechner, since one of ordinary skill in the art is would recognize and understand how to use Fourier transforms and Taylor series to mathematically model the signals for the benefit of computing the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

	In claim 10, Hirota in view of Ausserlechner teaches all of claim 9. Hirota does not explicitly disclose: 


    PNG
    media_image4.png
    159
    622
    media_image4.png
    Greyscale

However, Ausserlechner teaches modeling using Fourier transforms on all the signals to equate the angular position of the magnet as the arctan 2 of real and imaginary parts of the fundamental harmonic (Par. 43) and expanding the magnetic field using Taylor series to  compute the error propagation (Par 57, See E.Q. in Par. 147-148). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to:

    PNG
    media_image4.png
    159
    622
    media_image4.png
    Greyscale

based on the teachings of Ausserlechner, since one of ordinary skill in the art is would recognize and understand how to use Fourier transforms and Taylor series to mathematically model the signals for the benefit of computing the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

In claim 11, Hirota in view of Ausserlechner teaches all of claim 9. Hirota does not explicitly disclose: wherein the device for determining the rotation angle is embodied to numerically solve equations of claim 9 in order to ascertain determine optimal estimated values for at least one of the rotation angle or the displacement of the axis of rotation.
Ausserlechner teaches solving Fourier and Taylor series order to ascertain determine optimal estimated values for at least one of the rotation angles (Par. 43, Par 57, See E.Q. in Par. 147-148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the device for determining the rotation angle is embodied to numerically solve equations of claim 9 in order to ascertain determine optimal estimated values for at least one of the rotation angle or the displacement of the axis of rotation based on the teachings of Ausserlechner in order to compute the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

	In claim 12, Hirota in view of Ausserlechner teaches all of claim 10. Hirota discloses further comprising a memory for the predefined Taylor coefficients (Par. 96 “microcomputer”).
Hirota does not disclose values associated with the predefined Taylor coefficients which are determined by at least one of calculation, simulation, or calibration.
Ausserlechner teaches values associated with the predefined Taylor coefficients which are determined by at least one of calculation, simulation, or calibration (Par. 43, Par 57, See E.Q. in Par. 147-148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that values associated with the predefined Taylor coefficients which are determined by at least one of calculation, simulation, or calibration based on the teachings of Ausserlechner in order to compute the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

In claim 13, Hirota further discloses wherein the device determining the rotation angle is configured to determine, in an initial calculation step, an initial estimated value for the rotation angle based on an assumption of no displacement of the axis of rotation being present (Par. 221), corresponding to a zero position (Par. 104), and based on the first combination signal and the second combination signal (Fig. 3, Par. 114).

In claim 14, Hirota in view of Ausserlechner teaches all of claim 13. Hirota further discloses:

    PNG
    media_image5.png
    327
    625
    media_image5.png
    Greyscale

 (Par. 118 
    PNG
    media_image6.png
    23
    110
    media_image6.png
    Greyscale
 wherein s21 and s22 are Zn znd Zd).


In claim 15, Hirota in view of Ausserlechner teaches all of claim 10. Hirota does not explicitly disclose wherein the device for ascertaining determining the rotation angle is configured to determine an updated estimated value for the displacement of the axis of rotation based on a current estimated value for the rotation angle, the third combination signal, the fourth combination signal, and the predefined Taylor coefficients.
Ausserlechner teaches wherein the device for ascertaining determining the rotation angle is configured to determine an updated estimated value for the displacement of the axis of rotation based on a current estimated value for the rotation angle, the third combination signal, the fourth combination signal, and the predefined Taylor coefficients (Par. 43, Par 57, See E.Q. in Par. 147-148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the device for ascertaining determining the rotation angle is configured to determine an updated estimated value for the displacement of the axis of rotation based on a current estimated value for the rotation angle, the third combination signal, the fourth combination signal, and the predefined Taylor coefficients based on the teachings of Ausserlechner in order to compute the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

In claim 16, Hirota in view of Ausserlechner teaches all of claim 15. Hirota does not explicitly disclose wherein the device determining the rotation angle configured to determine the updated estimated value for the displacement of the axis of rotation based on: 

    PNG
    media_image7.png
    143
    509
    media_image7.png
    Greyscale

Ausserlechner teaches determining the rotation angle configured to determine the updated estimated value for the displacement of the axis of rotation based on Fourier and Taylor series (Par. 43, Par 57, See E.Q. in Par. 147-148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that the device determining the rotation angle configured to determine the updated estimated value for the displacement of the axis of rotation based on: 

    PNG
    media_image7.png
    143
    509
    media_image7.png
    Greyscale
 according to the teachings of Ausserlechner  in order to compute the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

In claim 17, Hirota in view of Ausserlechner teaches all of claim 15. Hirota does not explicitly disclose wherein the device for ascertaining the rotation angle is embodied to ascertain updated Fourier coefficients on the basis of the updated estimated value for the displacement and to ascertain an updated estimated value for the rotation angle on the basis of the updated Fourier coefficients and the first and second combination signal.
Ausserlechner teaches wherein the device for ascertaining the rotation angle is embodied to ascertain updated Fourier coefficients on the basis of the updated estimated value for the displacement and to ascertain an updated estimated value for the rotation angle on the basis of the updated Fourier coefficients and the first and second combination signal (Par. 145-149).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the device for ascertaining the rotation angle is embodied to ascertain updated Fourier coefficients on the basis of the updated estimated value for the displacement and to ascertain an updated estimated value for the rotation angle on the basis of the updated Fourier coefficients and the first and second combination signal based on the teachings of Ausserlechner in order to compute the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

In claim 18, Hirota in view of Ausserlechner teaches all of claim 17. Hirota does not explicitly disclose wherein the device for determining the rotation angle configured to determine the updated estimated value for the rotation angle based on
    PNG
    media_image8.png
    147
    457
    media_image8.png
    Greyscale



Ausserlechner teaches wherein the device for determining the rotation angle configured to determine the updated estimated value for the rotation angle based on Fourier and Taylor series (Par. 43, Par 57, See E.Q. in Par. 147-148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that wherein the device for determining the rotation angle configured to determine the updated estimated value for the rotation angle based on 
    PNG
    media_image8.png
    147
    457
    media_image8.png
    Greyscale

signal based on the teachings of Ausserlechner in order to compute the error propagation (Ausserlechner Par. 53) thus leading to a more accurate system.

	In claim 19, Hirota discloses a method (Fig. 3), comprising: a first combination signal (Fig. 3, E11) from first magnetic field sensor elements (Fig. 3, 10, R11-R14), wherein the first magnetic field sensor elements include at least three first magnetic field sensor elements (Fig. Fig. 3 R11-14), each of which being sensitive to magnetic field components in a z- direction (Par. 215), arranged uniformly about an axis of rotation in the z-direction of a magnetic field orientation-influencing test object (Fig. 15 103); determining a second combination signal from the first magnetic field sensor elements (Fig. 3, E12); determining ascertaining a third combination signal from second magnetic field sensor elements (Fig. 3, E21), wherein the second magnetic field sensor elements include at least three second magnetic field sensor elements (Fig. 3, 20, R21-R24), each of which being sensitive to magnetic field components in an xy-plane (Par. 210), determining a fourth combination signal from the second magnetic field sensor elements (Fig. 3, E22); and determining a rotation angle of the magnetic field orientation-influencing test object based on of the first combination signal, the second combination signal, the third combination signal, and the fourth combination signal (Par. 212, 221-222).
Hirota does not explicitly disclose around the axis of rotation; a difference between at least two first measurement signals associated with the first magnetic field sensor elements; a difference between at least two second measurement signals associated with the first magnetic field sensor elements a difference between at least two third measurement signals associated with the second magnetic field sensor elements,  a difference between at least two third measurement signals associated with the second magnetic field sensor elements; second magnetic field sensor elements are arranged uniformly about the axis of rotation (Emphasis added).
Hirota does teach a multiple differences between post computation signals that are based on the magnetic field sensor elements (Par. 23-25, 34), as well as the difference between signals (Par. 102-105) based on the magnetic field sensor elements.
Ausserlechner teaches magnetic field sensor elements arranged uniformly around the axis of rotation (See Fig. 1A); second magnetic field sensor elements (Fig. 1A 108b) are arranged uniformly about the axis of rotation and each of which are sensitive to magnetic field components in an xy-plane (See Fig. 1A/B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that a difference between at least two first measurement signals associated with the first magnetic field sensor elements; a difference between at least two second measurement signals associated with the first magnetic field sensor elements a difference between at least two third measurement signals associated with the second magnetic field sensor elements,  a difference between at least two third measurement signals associated with the second magnetic field sensor elements based on the teachings of Hirota in order to correct for the error component (Hirota Par. 98) thus leading to a more accurate system. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have magnetic field sensor elements arranged uniformly around the axis of rotation, the second magnetic field sensor elements are arranged uniformly around the axis of rotation as taught by Ausserlechner in order to optimized geometrical layout of a magneto-resistive angle sensor (Ausserlechner Par. 17), thus leading to a more efficient system.

In claim 20, Hirota in view of Ausserlechner teaches all of claim 1. Hirota does not explicitly disclose wherein the second magnetic field sensor elements are arranged on an outer peripheral of the first magnetic field sensor elements arrangement.
Ausserlechner teaches wherein the second magnetic field sensor elements are arranged on an outer peripheral of the first magnetic field sensor elements arrangement (See Fig. 1A/B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the second magnetic field sensor elements are arranged on an outer peripheral of the first magnetic field sensor elements arrangement based on the teachings of Ausserlechner in order to allow for spacing (Par. 54-56) thus leading to an improved invention. 

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. The prior art of record teaches the amended claims as cited above, also note the pertinent art below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140292313 A1 MAGNETIC SENSOR SYSTEM INCLUDING THREE DETECTION CIRCUITS; US 20120038351 A1 ROTATING FIELD SENSOR.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/           Examiner, Art Unit 2857    

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857
10/27/2022